IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,910



                EX PARTE ALFREDO MURILLO CHAVEZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1950-B IN THE 112TH DISTRICT COURT
                           FROM SUTTON COUNTY

        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to sixty years’ imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely file notice of appeal, and counsel has submitted an affidavit admitting that he forgot

to file the notice after the motion for new trial was denied. The trial court has determined that

appellate counsel failed to timely file notice of appeal. We find, therefore, that Applicant is entitled
                                                                                          CHAVEZ - 2

to the opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 1950 from

the 112th Judicial District Court of Sutton County. Applicant is ordered returned to that time at

which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: April 30, 2008
Do Not Publish